Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 15, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
There is substantial evidence to support the Board’s conclusion that claimant was guilty of misconduct. Testimony indicated that he used insubordinate and vulgar language to his employer’s assistant principal. Furthermore, the incident took place while claimant was helping out in the lunchroom in the presence of students. Claimant had also been warned in the past about insubordination. Claimant’s arguments to the contrary raise questions of credibility which were for the Board to resolve. His procedural arguments concerning the conduct of his hearing have been examined and rejected as lacking in merit.
Mikoll, J. P., Mercure, Crew III and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.